DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The amendment filed on October 30, 2021 has been entered and considered by the examiner. By the amendment, claims 14, 17-18, and 20 are amended. The rejection is modified in view amendments made. See office action.

Response to arguments 
Following Applicants arguments, the double patenting for the Claims 1, 2, 14, 15, 18 is still maintained. No terminal disclaimer is filed.
Following Applicants arguments, the 102/103 rejection of the claims is  still maintained for claim 1-20. The rejection is modified. Please see office action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: output detector configured to detect a second set of values….. and a controller configured to select the first set of values of the at least one parameter…. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “output detector configured to detect a second set of values….. and a controller configured to select the first set of values of the at least one parameter…. ; (emphasis added)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an output detector and a controller” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 recites the limitation “an output detector configured to detect a second set of values…..”. An output detector represents a generic placeholder, which in light of the specification, is generally described but without having a specific structure.  Because structures comprise either software or hardware, the detector structure is indefinite in scope.

The respective dependent claims 2-13 do not cure the parent’s deficiency and therefore is rejected likewise.


Double Patenting

  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 Claims 1, 2, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 2, 9, 10, and 16 of U.S. Patent No. US 10631394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of the instant application are broader than the claim limitation found on U.S. Patent No. US 10631394 B2. 
The table below shows comparison of claims of the instant application with claims of U.S. Patent No. US 10631394 B2.  Differences have been bolded for clarity purposes.
Claims of Instant application(15/887,040)
Claims of U.S. Patent No. US 10631394 B2 


a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave;



an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium; 




and 
a controller configured to select the first set of values of the at least one parameter, communicate  generator, receive, from the output detector, the second set of values of the at least one parameter, and determine, based on the first set of values of the at least one parameter and the second set of values of the at least one parameter, a final distribution of the plasma particles.


2.    The system of claim 1, wherein the at least one parameter includes at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave.

14. A method of modeling a distribution of plasma particles, the method comprising: 

selecting a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modelling an initial distribution of plasma particles in a plasma system; 
communicating the one or more parameters to an electromagnetic wave generator to generate the 
 





detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, a second set of values for the one or more parameters of the electromagnetic wave; 
analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; and 






determining, based on the analysis, a final distribution of the plasma particles.

.
18. A non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of plasma particles, the sequences of computer- executable instructions including instructions that instruct at least one processor to: 
select a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modelling an initial distribution of plasma particles in a plasma system; 
communicate the one or more parameters to an electromagnetic wave generator to generate the electromagnetic wave and provide the electromagnetic wave to a non-linear medium; 






analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; and 





determine, based on the analysis, a final distribution of particles in a plasma system.


collisional plasma particles, the system comprising: an input beam generator configured to generate an input beam having a first set of values of at least one parameter, the first set of values of the one or more parameters modelling an initial distribution of particles in a collisional plasma;
a non-linear optical medium configured to receive, from the input beam generator, the input beam, the non-linear medium being configured to produce a complex response function in response to receiving the input beam;

an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the input beam through the non-linear medium to the output detector;
a feedback module coupled to the non-linear optical medium and configured to modify one or more properties of the non-linear optical medium; and
a controller configured to select the first set 
of values of the at least one
collisional plasma.

2.    The system of claim 1, wherein the at least one parameter includes at least one of a phase of the input beam and an amplitude of the input beam.

9. A method of modeling a distribution of collisional plasma particles, the method comprising:
selecting a first set of values of one or more parameters of an input beam, the one or more parameters modelling an initial distribution of particles in a collisional plasma;
communicating the first set of values of the one or more parameters to an input beam generator; generating, by the input beam generator based on -linear optical medium configured to produce a complex response function in response to receiving the input beam; 
propagating the input beam through the non-linear optical medium; 
detecting a second set of values of the one or more parameters of the input beam responsive to propagation of the input beam through the non-linear optical medium; 
analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; 
selecting, based on the analyzing, a first set of values of a feedback parameter;
 providing the first set of values of the feedback parameter to a feedback module to modify a complex response function of the non-linear optical medium; and 25 Attorney Docket No.: R2059-703719(18-11036)
modelling, based on the analyzing, a final distribution of the particles in the collisional plasma.

16. A non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of collisional plasma particles, the sequences of computer-executable instructions including instructions that instruct at least one processor to:
select a first set of values of one or more parameters of an input beam, the one or more parameters modelling an initial distribution of particles in a collisional plasma;

communicate the first set of values of the one or more parameters to an input beam generator to control the input beam generator to generate, based on the first set of values of the one or more parameters, the input beam; 26 Attorney Docket No.: R2059-703719(18-11036) control the input beam generator to provide the input beam to a non-linear optical medium configured to produce a complex response function in response to receiving the input beam; 
 through the non-linear optical medium; 
analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; select a first set of values of a feedback parameter; provide the first set of values of the feedback parameter to a feedback module to modify a complex response function of the non-linear optical medium; and 

model, based on the analyzing, a final distribution of the particles in the collisional plasma.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 10, 14-16 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1).
Regarding claim 1
Liu teaches an optical system for modeling a distribution of plasma particles, (see fig 1 and 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the 

an electromagnetic wave generator configured to generate an electromagnetic wave having a first set of values of at least one parameter, the first set of values of the at least one parameter modeling an initial distribution of plasma particles; (see 44 and fig 1- a laser source 01 generating a main laser beam 02. When the objective is to produce monoenergetic proton energy, the laser beam 02 may have particular parameters and characteristics for achieving the generation of monoenergetic energy. For example, to achieve monoenergetic energy generation the laser beam is circularly polarized and high intensity with laser power ranging from 100 TeraWatts to 1 PetaWatt. See para 143- FIGS. 18-21 present details of simulations at different times are. In FIG. 18 simulation results are shown for t=3.4TL, for slab thickness L=0.2.lamda..sub.L, where 18(a) shows the laser amplitude, 18(b) shows the electron distribution function)


a controller configured to select the first set of values of the at least one parameter, communicate the first set of values of the at least one parameter to the electromagnetic wave generator, receive, from the output detector, the second set of values of the at least one parameter, and determine, based on the first set of values of the at least one parameter and the second set of values of the at least one parameter, a final distribution of the plasma particles. (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy. See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, 


Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. Fig 11 is a final distribution of the plasma particles.
Liu does not teach  a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; and an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium;
In the related field of invention, Trainer teaches a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics.)

an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium; (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)

Examiner note: The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; and an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium as taught by Trainer in the system of Liu for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample (See Trainer, Abstract)


Regarding claim 2, 15 and 19
Liu further teaches wherein the one or more parameters include at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave. (See fig 6 and para 80-85 and equation 1)


Regarding claim 3 and  16
Liu does not teach wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave. 
In the related field of invention, Trainer teaches wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave. (See para 202-The angular scattering measurements may contain speckle noise if a laser source is used. The speckle noise will cause errors in the scattered light measured by each detector. If the particles move a small amount during the signal collection, the speckle noise will average out and the errors will be reduced. This averaging process can also be accomplished by averaging the scattered signals from groups of angular scattering signal captures which are individually taken from slightly different X positions.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proton acceleration system for accelerating protons within a target as disclosed by Liu to include wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave as taught by Trainer in the system of Liu in order to reduce the amount of speckle noise in the scattering pattern and improve the accuracy of the measured scattering signals. (Trainer, para 202)

Regarding claim 8
Liu does not teach wherein the non-linear medium includes at least one graded-index lens.
Trainer further teaches wherein the non-linear medium includes at least one graded-index lens. (¶ 25- FIG. 11A shows one version of the scatter optics on port 4. A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette).

Regarding Claim 10: 
Liu does not explicitly teach a pump beam generator configured to provide a pump beam to the non-linear medium.
In a related field of Art, Trainer further teaches a pump beam generator configured to provide a pump beam to the non-linear medium. (para 113-A light source is projected into a sample flow tube by lens 1, as shown in Figure B1. The optics may be adjusted to collimate the beam within the tube or to produce a beam waist inside the tube. Beam splitter 1 reflects a portion of the beam onto lens 2 which focuses that light onto detector 2. The pumping system could consist of a pressurized tank (with regulator), with a flow restriction (orifice) on the outlet. The flow through this orifice may vary slowly over long periods, but over 1 second periods, the flow will be very constant, without the short term variations introduced by pumps with mechanical frequencies greater than 1 hertz.)

Regarding Claim 14 
Liu teaches a method of modeling a distribution of plasma particles,(see fig 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation), the method comprising:
selecting a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modeling an initial distribution of plasma particles in a plasma system; (see fig 1-3 and para 44- laser source 01 generating a main laser beam 02. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy. And fig 8)

Examiner note: Examiner consider the intensity as the parameter and the first set of values are the intensity values when the laser source generated a main laser beam 02 at time T1. 

communicating the one or more parameters to an electromagnetic wave generator; (see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)
 
detecting a second set of values for the one or more parameters of the electromagnetic wave; (see para 58-59 FIG. 5-6 shows a beam reshaping system 500 for reshaping and focusing the laser beam 05, including the first and second mirror shapers 14a, b. Profile designs for laser beam 17 achieved by shaping laser beam 05 using the first and second mirror shapers 14a,b are shown as first, second, and third 
Examiner note: The second set of values is obtained for the parameter intensity when the laser 05 is shaped using mirror shapers at time T2. 

analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, beam width, and time profile, e.g., the rising slope before the laser reaches a main pulse and the duration of the main pulse. The intensity can be adjusted by controlling power pumped to the laser source 01, and the beam width can be adjusted by adjusting a focusing mirror within the laser source 01, and the time profile. The time profile can be selected to be trapezoidal or Gaussian in time. See para 117- The selected parameters include laser power, laser beam profile such as 501, 502, 503, super Gaussian or wide Gaussian, the thickness and shape of the target 104.) 

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. 

determining, based on the analysis, a final distribution of the plasma particles. (see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation)

Examiner note: Examiner consider fig 11 is a final distribution of the plasma particles.

Liu does not teach  provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave.
In the related field of invention, Trainer teaches provide the electromagnetic wave to a non-linear medium; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics.)

detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave; (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)

Examiner note: The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave as taught by Trainer in the system of Liu for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample chamber. The particles diffract the light. The diffracted light is then received by detectors that convert the diffracted light into corresponding electronic signals. The electronic signals are analyzed to determine the size and characteristics of the particles that caused the diffracted light. (See Trainer, Abstract)

Regarding Claim 18 
Liu teaches a non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of plasma particles, the sequences of computer-executable instructions including instructions that instruct at least one processor to,(see fig 1 and para 46- The laser delivery system 100 further includes a controller 112 including at least one processor 114 and a computer readable medium 116.  See fig 11 and para 142-143 FIG. 11 shows results of two-dimensional ), the method comprising:
select a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modeling an initial distribution of plasma particles in a plasma system; (see fig 1-3 and para 44- laser source 01 generating a main laser beam 02. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

Examiner note: Examiner consider the intensity as the parameter and the first set of values are the intensity values when the laser source generated a main laser beam 02 at time T1. 

communicate the one or more parameters to an electromagnetic wave generator to generate the electromagnetic wave; (see para 60 and see fig 1-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)
 
analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, beam width, and time profile, e.g., the rising slope before the laser 

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. 

determine, based on the analysis, a final distribution of the plasma particles. (see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation)

Examiner note: Examiner consider fig 11 is a final distribution of the plasma particles.

Liu does not teach  provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave.
In the related field of invention, Trainer teaches provide the electromagnetic wave to a non-linear medium; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics.)

detect, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave; (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)

Examiner note: The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of as taught by Trainer in the system of Liu in order to for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample chamber. The particles diffract the light. The diffracted light is then received by detectors that convert the diffracted light into corresponding electronic signals. The electronic signals are analyzed to determine the size and characteristics of the particles that caused the diffracted light. (See Trainer, Abstract)



Claim 4-7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Wang et al. (“Adjustable negative group-velocity dispersion in graded-index lenses”, 1992).

Regarding Claim 4:
Liu and Trainer does not explicitly wherein the non-linear medium has a negative group velocity distribution coefficient.
In a related field of invention, Wang teaches wherein the non-linear medium has a negative group velocity distribution coefficient. (page 1177- The analysis shows that continuously adjustable negative group-velocity dispersion up to hundreds of square femtoseconds can be produced by propagating the optical beam off the axis of a GRIN lens. In this Letter we study the GVD in graded-index (GRIN) lenses and describe a novel method for producing negative dispersion.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu and Trainer to include wherein the non-linear medium has a negative group velocity as taught by Wang in the system of Liu and Trainer in order to adjust negative group-velocity dispersion up to hundreds of square femtoseconds can be produced by propagating the optical beam off the axis of a GRIN lens. Thus, it  is advantageous because it is 100-fold smaller, it has low insertion loss, and it is compatible with integrated optics.. (See Wang, Abstract)


Regarding Claim 5:
The combination of Liu and Trainer does not explicitly teach to modulate a value of the negative group velocity distribution coefficient of the non-linear medium.
In a related field of invention, Wang further teaches to modulate a value of the negative group velocity distribution coefficient of the non-linear medium (page 1177- In linear applications, negative dispersion is used to compensate for ubiquitous positive dispersion in most optical materials or to restore optical pulses after chirped amplification, whereas in nonlinear optics negative dispersion has been utilized with self-phase modulation to compress optical pulses.)


Regarding Claim 6
Liu and Trainer does not explicitly teach, wherein the non-linear medium includes a pair of diffraction gratings.
In a related field of invention, Wang further teaches the non-linear medium includes a pair of diffraction gratings. (page1177- At present, two methods for generating negative dispersion are commonly used. One is the grating-pair method, which provides large negative dispersion but suffers high loss.)


Regarding Claim 7:
Liu and Trainer does not explicitly teach, wherein the non-linear medium includes a pair of prisms.
In a related field of Art, Wang further teaches, wherein the non-linear medium includes a pair of prims. (page 1177 -The other is  the prism-pair method, which has negligible loss and a smaller range of negative dispersion. The lens array in Fig. l(b) is similar to the prism pairs in Fig. l(a))

Regarding Claim 17 and 20
Liu and Trainer does not explicitly teach modulating a group velocity distribution coefficient of the non-linear medium interacting with the electromagnetic wave. .
In a related field of Art, Wang further teaches modulating a group velocity distribution coefficient of a non-linear medium interacting with the electromagnetic wave. (page 1177- In linear applications, negative dispersion is used to compensate for ubiquitous positive dispersion in most optical materials or to restore optical pulses after chirped amplification, whereas in nonlinear optics negative dispersion has been utilized with self-phase modulation to compress optical pulses.)



 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Bratkovski (Pub No. US 2008/0180786 A1).


Regarding Claim 9:
Liu and Trainer does not explicitly teach, wherein the non-linear medium includes one or more metamaterials.
In a related field of invention, Bratkovski teaches, wherein the non-linear medium includes one or more metamaterials. (FIG. 2 illustrates embodiment of a metamaterial structure including split-ring 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling a distribution of plasma particles as disclosed by Liu and Trainer to include the non-linear medium with metamaterials as taught by Bratkovski in the system of Liu and Trainer in order to form the desired configuration of the composite resonant Electromagnetic structure.(¶ 22, Bratkovski ).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of NPL (RP Encyclopedia Optical Pumping).

Regarding Claim 11
The combination of Liu and Trainer does not explicitly teach pump beam to the medium modifies the electron structure of the non-linear medium
In a related field of Art, NPL (RP Encyclopedia Optical Pumping) teaches, pump beam to the medium modifies the electron structure of the non-linear medium. (NPL teaches- once the lasing medium is pumped, it contains a collection of atoms with some electrons sitting in excited levels. The excited electrons have energies greater than the more relaxed electrons. This will change the structure of the electron on the gain medium)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu and Trainer to include a pump beam to the medium that modifies the electron structure of the non-linear medium as taught by NPL (RP Encyclopedia Optical Pumping) in the system of the combination Liu and Trainer in order to increase the rate of stimulated emission than the rate of absorption of light in the medium, and  causing the light is amplified. (Optical Pumping).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Trainer (Japanese Patent No. JP02005156221A) in view of Leib et al. (US-PAT-NO: 5227859)

Regarding Claim 12
Liu and Trainer does not explicitly teach wherein the output detector includes a volume hologram.
In a related field of invention, Leib et al. teaches wherein the output detector includes a volume hologram. (col 2 talks about the receiving detector that includes a holographic optical element for receiving the input radiation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu and Trainer to include the receiving detector with a volume hologram as taught by Leib et al. in the system of Liu and Trainer in order to provide significant improvements to the technical functions of the optical components. (Leib et al., Col 2, line 12-14).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further view of Muller (PAT-NO: US 6,470,069 B1)
Regarding Claim 13 
Liu and Trainer does not explicitly teach, wherein the output detector is configured to detect the second set of values of the at least one parameter using linear tomography.
In a related field of invention, Muller teaches, wherein the output detector is configured to detect the second set of values of the at least one parameter using linear tomography. (FIG. 1A and 1B 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu and Trainer to include the output detector is configured to detect the second set of values of the at least one parameter using linear tomography  as taught by Muller in the system of Liu and Trainer to order to produce high-quality tomographic images with a narrow beam, and enabling the use of reasonably-priced and small-sized digital detectors.( Col 5, line 44-47, Muller).

Relevant prior art

Hayashi  PUB NO: JP 2005-156221A
To perform measurement with high sensitivity, with a high dynamic range, and at a high speed, by enhancing the S/N ratio of a detection signal on light emitted from measuring object particles, in a measuring instrument for measuring the distribution of the object particles by measuring light emitted from the object particles such as plasma-state molecules owing to laser light irradiation.



                                                                                 Conclusion



13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147         
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147